PER CURIAM.*
Upon application of the Louisiana Patients’ Compensation Fund, we granted certiorari in this case. Hogue v. Sussmane-Stubbs, 01-0899 (La.6/1/01), 793 So.2d 171. After hearing oral argument and reviewing the record in this case, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of June 1, 2001, as improvidently granted, and deny the application of the Louisiana Patients’ Compensation Fund.

 Retired Judge Robert L. Lobrano, assigned as Justice Pro Tempore, participating in the de-cisión.